DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses a communication apparatus for communicating with a base station comprising: a transceiver which, in operation, receives a first control information relating to a discontinuous reception (DRX) cycle; and
circuitry which, in operation, configures for a downlink communication, upon reception of the first control information, at least a first bandwidth part used for a first case or a second bandwidth part used for a second case which is different from the first case, the second bandwidth part being different from the first bandwidth part.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein a specific one of at least the first bandwidth part or the second bandwidth part is indicated by a second control information via a downlink control information (DCI) at a same time of the reception of the first control information.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein a specific one of at least the first bandwidth part or the second bandwidth part is indicated by a second control information via a radio resource configuration (RRC) message, a downlink control information (DCI), or a medium access control (MAC) control element.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein the specific one of at least the first bandwidth part or the second bandwidth part is used for a TRANSMISSION duration and a corresponding RETRANSMISSION duration of the downlink communication.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein the specific one of at least the first bandwidth part or the second bandwidth part is used for a TRANSMISSION duration and a corresponding RETRANSMISSION duration of the downlink communication.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses base station for communicating with a communication apparatus comprising:
a transceiver which, in operation, transmits a first control information relating to a discontinuous reception (DRX) cycle; and circuitry which, in operation, configures for a downlink communication, upon transmission of the first control information, at least a first bandwidth part used for a first case and a second bandwidth part used for a second case which is different from the first case, the second bandwidth part being different from the first bandwidth part.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein a specific one of at least the first bandwidth part or the second bandwidth part is indicated by a second control information via a downlink control information (DCI) at a same time of the transmission of the first control information.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein a specific one of at least the first bandwidth part or the second bandwidth part is indicated by a second control information via a radio resource configuration (RRC) message, a downlink control information (DCD), or a medium access control (MAC) control element.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein the specific one of at least the first bandwidth part or the second bandwidth part is used for a TRANSMISSION duration and a corresponding RETRANSMISSION duration of the downlink communication.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein the specific one of at least the first bandwidth part or the second bandwidth part is used for a TRANSMISSION duration and a corresponding RETRANSMISSION duration of the downlink communication.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses a communication method performed by a communication apparatus comprising: receiving a first control information relating to a discontinuous reception (DRX) cycle; and configuring for a downlink communication, upon reception of the first control information, at least a first bandwidth part used for a first case and a second bandwidth part used for a second case which is different from the first case, the second bandwidth part being different from the first bandwidth part.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun disclosewherein a specific one of at least the first bandwidth part or the second bandwidth part is indicated by a second control information via a downlink control information (DCI) at a same time of the reception of the first control information.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein a specific one of at least the first bandwidth part or the second bandwidth part is indicated by a second control information via a radio resource configuration (RRC) message, a downlink control information (DCD), or a medium access control (MAC) control element.
Claim 14  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun disclose wherein the specific one of at least the first bandwidth part or the second bandwidth part is used for a TRANSMISSION duration and a corresponding RETRANSMISSION duration of the downlink communication.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun disclosewherein the specific one of at least the first bandwidth part or the second bandwidth part is used for a TRANSMISSION duration and a corresponding RETRANSMISSION duration of the downlink communication.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun disclose. A communication method performed by a base station comprising: transmitting a first control information relating to a discontinuous reception (DRX) cycle; and configuring for a downlink communication, upon transmission of the first control information, at least a first bandwidth part used for a first case and a second bandwidth part used for a second case which is different from the first case, the second bandwidth part being different from the first bandwidth part.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein a specific one of at least the first bandwidth part or the second bandwidth part is indicated by a second control information via a downlink control information (DCI) at a same time of the transmission of the first control information.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein a specific one of at least the first bandwidth part or the second bandwidth part is indicated by a second control information via a radio resource configuration (RRC) message, a downlink control information (DCD), or a medium access control (MAC) control element.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein the specific one of at least the first bandwidth part or the second bandwidth part is used for a TRANSMISSION duration and a corresponding RETRANSMISSION duration of the downlink communication.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent Publication No.2019/0253137 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sun discloses wherein the specific one of at least the first bandwidth part or the second bandwidth part is used for a TRANSMISSION duration and a corresponding RETRANSMISSION duration of the downlink communication. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463